, DETAILED ACTION
Notice of Pre-AIA  or AIA  Status-
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Claim status and Formal matters
	This action is in response to papers filed 4/24/2020.
Claims 1-2, 4-5,  18-19, 21-24, 27-28, 31, 35, 38, 40-41, 43, 45, 47-48 are pending.
The objection to the drawings has been withdrawn in view of the replacement sheets.
The objection to the claims has been withdrawn in view of the amendments to the claims.
Applicant’s election without traverse of 1) a species of specific number of SNPs of 21, (2) a specific number of probes (which corresponds to the number of SNPs) of 21; (3) a species of the number of chromosomes (to which the SNPs correspond) of 12; and (4) a species of one or more of statherin, alpha-amylase, and lysozyme of statherin.  in the reply filed on 8/28/2019 is acknowledged.  It is noted that the generic claims are being examined as they relate to the election.  It is noted that none of the recited claims actually recite the elected species, except election 4.
The prior art rejections have been withdrawn in view of the amendment of the independent  claim to require, “wherein the mass distribution of the set of SNP products 
The 112(b) rejection of claim has been withdrawn in view of the amendment to delete minor allele from the claim.
Priority
	The instant application was filed 01/19/2018  and claims priority from provisional application 62448201, filed 01/19/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is being considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 18, 19, 21-24, 26-28, 31, 47, and 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental steps without significantly more. The claim(s) recite(s) the abstract idea or mental step of comparing.  Further the claim provide a step of identifying urine originating from the subject or not originating from the subject based on SNPs present in the sample (mass distribution) which is a natural law or correlation in addition to a mental process.  This judicial exception is not integrated into a practical application because if there is no deletion or an amplification or unchanged expression or increased expression no treatment step is required. The claim(s) does/do not include additional elements that are 
Claim analysis
The instant claim 1 is directed towards method of matching a urine sample to a subject comprising: (a) providing a urine sample from a subject; (b) enriching the urine sample for mammalian cells, if present; (c) isolating any genomic DNA from the enriched sample of step (b) to form an isolated genomic DNA test sample; (d) contacting a set of two or more oligonucleotide primers  to the genomic DNA in the isolated genomic DNA test sample, wherein each of the two or more oligonucleotide primers primers  hybridized to the genomic DNA by one nucleotide using chain-terminating nucleotide(s) to generate a set of two or more SNP, wherein the mass distribution of the set of SNP products is determined using matrix-assisted laser desorption/ionization time-of-flight (MALDI-TOF) analysis; (g) comparing the determined mass distribution of the set of SNP products to a control mass distribution obtained from the subject; and (h) identifying a urine sample having a mass distribution that is the same as the control mass distribution as originating from the subject; or identifying a urine sample having a mass distribution that is not the same as the control mass distribution as not originating from the subject.  

Steps a-f are active steps..  .
 Dependent claims set forth further limitations to about the reference level, method of detecting mass distribution, subject.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 1, the claim recites, “; (g) comparing the determined mass distribution of the set of SNP amplification products to a control mass distribution; and.”  This is an abstract idea or mental step. (UNIVERSITY OF UTAH RESEARCH v. AMBRY GENETICS CORPORATION).
Further the identifying steps are abstract ideas or mental steps.
Further claim 1 recites, “(h) identifying a urine sample having a mass distribution that is the same as the control mass distribution as originating from the subject; or identifying a urine sample having a mass distribution that is not the same as the control mass distribution as not originating from the subject.”  This is a natural correlation and/or mental step.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no additional steps which depend from the identifying step.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 1 the claim requires active steps a-f.  
Li (Ann NY Academy Science(2006) volume 1075, pages 144-147) teaches the use of Mass Extend Assay from Sequenom for the detection of SNPS by MALDI-TOF in nucleic acids isolated from plasma and urine (145-146).  Gabriel and Ziaugra (Current protocols in Human genetics (2004) pages 2.12.1-2.12.16) teaches, “The method described in this unit is based on the commercially available Sequenom MassARRAY platform and reflects modifications made by the authors in establishing a high-throughput genotyping laboratory utilizing four MassARRAY systems. The assay (Tang et al., 1999) is based on primer extension and offers two levels of specificity. First a locus-specific PCR reaction (see Basic Protocol 2) takes place, followed by a locus-specific primer extension reaction (homogeneous Mass Extend, or hME assay; see Basic Protocol 3) in which an oligonucleotide primer anneals immediately upstream of
the polymorphic site being genotyped (see Basic Protocol 1 for preparation of probe
and genomic DNA). In the hME assay, the primer and amplified target DNA are incubated with a specified combination of dideoxynucleotide terminators page 2.12.1).
The extension of the primer is according to the sequence of the variant site and can be
a single complementary base or a series of complementary bases. Through the use of

Thus the independent claim does not provide significantly more as it does not integrate the judicial exception and provides only routine and conventional ordered method steps performed by commercially available kits.
Bush (Forensic Science International (2008, volume 174, pages 111-119), Castella ( IN J Leg Med (2006) volume 120, pages 67-72), Kakoai (J Forensic Sci (January 2013) volume 58, pages 21-28), Li (Ann NY Academy Science(2006) volume 1075, pages 144-147), Gabriel and Ziaugra (Current protocols in Human genetics (2004) pages 2.12.1-2.12.16), Held (US PGPUB 2013/0047275), Hubert (US PGPUB 2012/0100996), The International SNP Map working Group ( Nature (2001) volume 409, pages 928-933), Onofri (Forensic Science International (2006) volume 157, pages 23-35), Rabinowitz(US PGPUB 20120270212) , Perez-Rasilla (US PGPUB 20120141450), Akutsu ( In J Legal Med (2010) volume 124, pages 493-498), Soukos (Forensic Science International (2000) volume 114, pages 133-138), Simpson (Journal of Substance Abuse treatment (1997) volume 14, pages 565-572), Meyer (Molecule typing of Blood Cell Antigens (2015) pages 51-70). Bush (Forensic Science International (2008, volume 174, pages 111-119), Castella ( IN J Leg Med (2006) volume 120, pages 67-72), Kakoai (J Forensic Sci (January 2013) volume 58, pages 21-28), Lou (electrophoresis (2011) volume 32, pages 368-378), Held (US PGPUB 2013/0047275), Hubert (US PGPUB 2012/0100996), The International SNP Map working Group ( Nature (2001) volume 409, pages 928-933), Onofri (Forensic Science International (2006) volume 157, pages 23-35), Rabinowitz(US PGPUB 20120270212) , Perez-Rasilla (US PGPUB 20120141450), 
Thus the claim does not provide additional steps which are significantly more.	
Response to Arguments
The response traverses the rejection in view of the additional elements, specifically the use of MALDI-TOF to detect SNPs in urine. This argument has been thoroughly reviewed but is not considered persuasive as Li (Ann NY Academy Science(2006) volume 1075, pages 144-147), Gabriel and Ziaugra (Current protocols in Human genetics (2004) pages 2.12.1-2.12.16) demonstrate the detection of SNPs in urine by MALDI-TOF following primer extension was routine and conventional as claimed in steps a-f of the claims.
The response further asserts that the end result of the claim is not a natural law.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection indicates the determining, comparing and identifying steps are mental steps and are not significantly more. With respect to the identifying steps the claims are merely identifying the urine as having the presence of naturally occurring SNPs alleles found in the subject being assayed or having SNPs alleles different from those of the subject.  Thus the identifying steps are mental steps or abstract ideas in which a natural correlation is used.  
The response repeats the claims asserting the claims are significantly more.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 21, 27, 31, 35, 38, 40, 41, 43, 45, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush (Forensic Science International (2008, volume 174, pages 111-119), Castella ( IN J Leg Med (2006) volume 120, pages 67-72), Kakoai (J Forensic Sci (January 2013) volume 58, pages 21-28), Li (Ann NY Academy Science(2006) volume 1075, pages 144-147), Gabriel and Ziaugra (Current protocols in Human genetics (2004) pages 2.12.1-2.12.16).
The instant claims are set forth to differentiate urine from that matches a SNP alleles (mass distribution) from the control SNPs (mass distribution) to determine if urine is from the same subject as the urine. .  The claims base identifying based on the presence or absence of a matching SNP patterns (mass distribution).
The claims provides the steps of providing a urine sample.  The enriching step of the claim encompass the use centrifugation or other methods to concentrate 
Bush teaches guidelines for drug testing and teaches, “It has always been clear in the Guidelines that no additional drugs may be tested unless authorized by law, and that a specimen is provided by the donor in an unobserved manner unless there is sufficient reason to believe that the donor is attempting to dilute, adulterate, or substitute his/her specimen. Tests to determine that the specimen submitted is a valid human urine specimen have always been allowed.”  Bush teaches, “Marketing products to ‘‘beat the drug test’’ continues to proliferate. In September 2002, a Google search on the phrase ‘‘beat a drug test’’ yielded 158,000 hits in 0.4 s; in May 2005, the same search yielded 1,210,000 hits in 0.06 s. A Google search on the phrase ‘‘pass a drug test’’ yielded 3,570,000 hits in 0.06 s. These growing numbers of websites and messages indexed by Internet search engines to identify ways for illicit substance abusers to go undetected in a drug test are of serious concern to those directed Federal, federally regulated, and private sector drug testing programs. As of May 2005, the NLCP has identified over 400 separate products that are marketed to beat a drug test. These products are available through a variety of sources including magazines, smoking and novelty shops, dietary supplement retailers, and websites. Examples of the types of products marketed to be effective in masking the identity of illicit drugs, particularly marijuana, in urine are of three types: (1) dilution and cleansing products, (2) adulteration additives, and (3) substitute urine products.” Bush teaches, “The substitute urine products generally consist of devices, reservoirs, catheters, prosthetic devices, 
Thus the prior art recognizes that synthetic urine is a problem in detection of illicit drugs prior to the effective filing date of the claims.  Bush does not specifically teach the use of SNPs in urine to identify the urine as being from the subject or being synthetic.  
Castella teaches, “In some contentious situations, the identity of urine samples involved in doping control analysis has to be ascertained. Genetic typing of this kind of material is generally difficult because it may have been kept for several weeks or months at 4°C. Furthermore, urine from healthy individuals, especially males, contains very few nucleated cells [2, 7, 8] and shelter yeast cells and bacteria that can be detrimental to the amplification of human DNA [1, 7, 9].Some urine components such as urea may further inhibit the PCR reaction [9, 10].”(page 67, bottom)
Castella teaches, “The 25-ml aliquots corresponding to the first two storage periods were centrifuged for about 40 min at 4,000 rpm to obtain pellet volumes of around 250 μl. In order to maximize the recovery of cellular material, samples from the last period were concentrated with a Centricon Plus-20 (Millipore AG, Volketswil, Switzerland), following the manufacturer’s instructions. The resulting pellets or concentrates were divided into two equal parts; one part was extracted with a P/C protocol [11] and the other one with the QIAamp viral RNA Mini Kit (Qiagen AG, Basel, Switzerland), following the manufacturer’s recommendations. This latter kit co-extracts st column)
Kakoi teaches, “To construct a system for identifying individual horses from urine samples that are submitted for postracing doping tests, we developed a genotyping assay based on 26-plex single-nucleotide polymorphisms (SNPs). DNA was isolated from urine using a commercially available DNA/RNA extraction kit, and SNP genotyping was achieved with a SNaPshotTM technique. DNA profiles including 26 SNPs were acquired from urine samples and blood/hair samples. Within the studied Thoroughbred population, the 26-plex assay showed a probability of identity of 5.80 9 1011. Compared to the conventional short tandem repeat assay, the SNP assay used less DNA, and the rate of successful genotyping was improved to 97% using aliquots of horse urine as small as 140 lL. The urinary DNA could be successfully genotyped under proper storage concerning refrigeration or freeze–thawing. This SNP assay can be used for individual identification when suspicious results are obtained from horse doping tests.”
While the prior art suggests the use of SNPs to detect if urine is from the subject presenting the sample, the art does not specifically teach hybridization of a primer and elongation of a primer by a chain terminating oligonucleotide to detect SNP (mass distribution) of probe by MALDI-TOF.
However, Li (Ann NY Academy Science(2006) volume 1075, pages 144-147) teaches the use of Mass Extend Assay from Sequenom for the detection of SNPS by MALDI-TOF in nucleic acids isolated from plasma and urine (145-146).  Gabriel and Ziaugra (Current protocols in Human genetics (2004) pages 2.12.1-2.12.16) teaches, “The method described in this unit is based on the commercially available Sequenom 
the polymorphic site being genotyped (see Basic Protocol 1 for preparation of probe and genomic DNA). In the hME assay, the primer and amplified target DNA are incubated with a specified combination of dideoxynucleotide terminators (section. 2.12.1). The extension of the primer is according to the sequence of the variant site and can be a single complementary base or a series of complementary bases. Through the use of MALDI-TOF mass spectrometry, the mass of the extended primer is determined.” (page 2.12.1)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain urine from a subject suspected of providing adulterated urine for a drug testing sample, enrich the sample for mammalian cells, isolate DNA from the sample, use the Mass Extend assay of LI to detect the SNPs thus contact the DNA with primers for  single base extension of two or more SNPs, use MALDI-TOF mass spectroscopy to determine the alleles present by  mass distribution, compare to genotyping of a sample from the subject via the same methods and determining if the genotype is the same (mass distribution) the sample is likely to have originated from the sample, or if the mass distribution is different the sample is likely not from the subject.  The artisan would be motivated to use the ∼40,000 genotypes/day/system.” The artisan would be motivated to determine if the urine sample is adulterated or not. The artisan would have a reasonable expectation of success as the artisan is using known methods to isolate nucleic acids from urine and detect known SNPs in the sample.
With regards to claim 2,  Li (145)and Gabriel (2.12.1)teaches the use of dideoxyterminators.
With regards to claim 21, Gabriel teaches, “First a locus-specific PCR reaction (see Basic Protocol 2) takes place, followed by a locus-specific primer extension reaction (homogeneous Mass Extend, or hME assay; see Basic Protocol 3) in which an oligonucleotide primer anneals immediately upstream of the polymorphic site being genotyped (see Basic Protocol 1 for preparation of probe and genomic DNA).” (page 2.12.1)
With regards to claim 27, Li teaches human urine being assayed.
With regards to claim 31, Bush teaches notifying a medical review office of the specimen validity.  The medical review officer is encompassed by the medical professional of the claim.
With regards to claim 35, Bush teaches, “For specimens reported as invalid by the laboratory, the Department proposes to allow the MRO to direct the Federal agency to have another specimen collected from the donor.”

With regards to claim 38, Bush teaches drug testing a part of follow up to treatment (page 112, 1st column, 2nd full paragraph). Bush further provides metabolites reference levels.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to identify subjects with drug metabolites above a reference levels and admit to substance control pattern or reduce dose of the controlled substance.  The artisan would be motivated to treat the subject for drug addiction or drug levels above therapeutic levels.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect elevated drug metabolites and treat subjects appropriately.
With regards to claim 40, Bush teaches use of hair in detecting drug use. (section 4).  Bush teaches, “Hair is useful for detecting drug use for a longer time period, generally ranging from weeks to months (but not the first week), depending on the length of the hair tested” ()page 116, 1st column, top).

With regards to claim 41, Bush teaches drug testing a part of follow up to treatment (page 112, 1st column, 2nd full paragraph). Bush further provides metabolites reference levels.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to identify subjects with drug metabolites above a reference levels and admit to substance control pattern or reduce dose of the controlled substance.  The artisan would be motivated to treat the subject for drug addiction or drug levels above therapeutic levels.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect elevated drug metabolites and treat subjects appropriately.
With regards to claim 43, Bush teaches testing of samples for drug metabolites.  
Further it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to analyze drug metabolites in  urine sample from a subject in which the original urine sample is identified as from the subject.  The artisan would be motivated to determine if the subject was using illegal 
With regards to claim 45, Bust teaches drug testing a part of follow up to treatment (page 112, 1st column, 2nd full paragraph). Bush further provides metabolites reference levels.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to identify subjects with drug metabolites above a reference levels and admit to substance control pattern or reduce dose of the controlled substance.  The artisan would be motivated to treat the subject for drug addiction or drug levels above therapeutic levels.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect elevated drug metabolites and treat subjects appropriately.
With regards to claims 47, Bush teaches drug testing from subject for job applicant, post-accident/unsafe practices, and voluntary testing (page 112, 1st column, 2nd full paragraph).  Thus teaches subjects that have not been diagnosed as having addiction.
Response to Arguments
The response begins traversing the rejection by asserting the teachings of Bush do not teach SNPs in synthetic urine.  This argument has been thoroughly reviewed but is not considered persuasive as Bush provide background on synthetic urine and the need to investigate the validity of urine samples.
The response continues by conceding that Kakoi teaches detection of SNPs in urine, but teaches a different commercially available method.  This argument has been 
The response continues by asserting the teachings of Li are to methods of detecting donor tissue specific SNPs in urine samples from subjects after kidney transplants.  This argument has been thoroughly reviewed but is not considered persuasive as the instant claims encompass any sample from any human subject.  Thus the arguments is not consistent with the language of the claims.  
The response continues by asserting that  there is increased cell free DNA in acute graft rejection and thus there not work in subjects with normal kidney function.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are to any human subject and thus do not require normal kidney function.  Further the response is arguing reasonable expectation of success and the response has provided no evidence the combined teachings of the art would not provide a reasonable expectation of success.  First, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant."  Here, the statements regarding the reasonable expectation of success must be supported by evidence, not argument.

A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).
The response continues by asserting the teachings of Gabriel do not specifically teach the use of a urine sample.  This argument has been thoroughly reviewed but is not considered persuasive as Li teaches the use of urine samples.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush (Forensic Science International (2008, volume 174, pages 111-119), Castella ( IN J Leg Med (2006) volume 120, pages 67-72), Kakoai (J Forensic Sci (January 2013) volume 58, pages 21-28), Li (Ann NY Academy Science(2006) volume 1075, pages 144-147), Gabriel and Ziaugra (Current protocols in Human genetics (2004) pages 2.12.1-2.12.16) s 1-2, 5, 21, 27, 31, 35, 38, 40, 41, 43, 45, 47 above, and further in view of Hubert (US PGPUB 2012/0100996).
The teachings of Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  are set forth above.
While Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  teaches detection of SNPs to identify urine from the subject of origin or not from origin..  Bush, Castella, Kakoa, Li and Gabriel and Ziaugra   do not specifically selection of SNPs with minor allele frequency greater than 0.4.
Hubert teaches, “ In order to develop a powerful SNP panel for cod parental assignment, SNPs must have a high minor allele frequency within the population under study (Werner et al., 2004), and it is also useful if information of linkage between the marker set chosen is available. In total, 332 SNPs markers described herein have a minor allele frequency higher than 0.4 (FIG. 4).”
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to select SNPS with minor allele frequency of 0.4 or greater.  The artisan would be motivated as SNPs with higher allele frequency allow for detection of identity or origin.  The artisan would have a reasonable expectation of success as the artisan is merely using known allele frequencies to select SNPs for analysis.
Response to Arguments
The response provides no specific arguments to the instant rejection, other than to assert the independent claim is not obvious over the prior art of record. This argument is not persuasive for the reasons of record. Thus the rejection is maintained.
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable Bush (Forensic Science International (2008, volume 174, pages 111-119), Castella ( IN J Leg Med (2006) volume 120, pages 67-72), Kakoai (J Forensic Sci (January 2013) volume 58, pages 21-28), Li (Ann NY Academy Science(2006) volume 1075, pages 144-147), Gabriel and Ziaugra (Current protocols in Human genetics (2004) pages 2.12.1-2.12.16) as applied to claims 1-2, 5, 21, 27, 31, 35, 38, 40, 41, 43, 45, 47 above, and further in view of The International SNP Map working Group ( Nature (2001) volume 409, pages 928-933) and Onofri (Forensic Science International (2006) volume 157, pages 23-35)..
The teachings of Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  are set forth above.
While Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  teaches detection of SNPs to identify urine from the subject of origin or not from origin..  Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  do not specifically selection of SNPs from the Y-chromosome..
The International SNP Map Working Group teaches there are 1.42 million SNPs in the human genome (title).  The International SNP Map Working Group teaches 348 heterozygous positions on the Y chromosome(table 2).
Onofri teaches, “The geographic affiliation of Y-SNPs also make them attractive for forensic purposes, when knowledge of geographic affiliation can help in personal identification.” (-age 33, 2nd column, 2nd paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to include SNPs  from the X, Y and another chromosomes in the method of Bush, Castella, Kakoa, Li and Gabriel and 
Response to Arguments
The response provides no specific arguments to the instant rejection, other than to assert the independent claim is not obvious over the prior art of record. This argument is not persuasive for the reasons of record. Thus the rejection is maintained.
Claim 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush (Forensic Science International (2008, volume 174, pages 111-119), Castella ( IN J Leg Med (2006) volume 120, pages 67-72), Kakoai (J Forensic Sci (January 2013) volume 58, pages 21-28), Li (Ann NY Academy Science(2006) volume 1075, pages 144-147), Gabriel and Ziaugra (Current protocols in Human genetics (2004) pages 2.12.1-2.12.16)  as applied to claims 1-2, 5, 21, 27, 31, 35, 38, 40, 41, 43, 45, 47 above, and further in view of Rabinowitz(US PGPUB 20120270212).
The teachings of Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  are set forth above.
While Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  teaches detection of SNPs to identify urine from the subject of origin or not from origin..  Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  teach preamplification but do not specifically teach the primers and amplicon sizes required of the claims .

Rabinowitz teaches, “The extension step of the PCR amplification may be limited from a time standpoint to reduce amplification from fragments longer than about 200 bp, about 300 bp, about 400 bp, about 500 bp or about 1,000 bp.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing of the claims to do preamplification of the samples for .
Response to Arguments
The response provides no specific arguments to the instant rejection, other than to assert the independent claim is not obvious over the prior art of record. This argument is not persuasive for the reasons of record. Thus the rejection is maintained.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush (Forensic Science International (2008, volume 174, pages 111-119), Castella ( IN J Leg Med (2006) volume 120, pages 67-72), Kakoai (J Forensic Sci (January 2013) volume 58, pages 21-28), Li (Ann NY Academy Science(2006) volume 1075, pages 144-147), Gabriel and Ziaugra (Current protocols in Human genetics (2004) pages 2.12.1-2.12.16) as applied to claims 1-2, 5, 21, 27, 31, 35, 38, 40, 41, 43, 45, 47above, and further in view of Perez-Rasilla (US PGPUB 20120141450).
The teachings of Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  are set forth above.
While Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  teaches detection of SNPs to identify urine from the subject of origin or not from origin..  Bush, Castella, 
However, Perez-Rasilla does not teach the use of a buccal sample as an alternative to a urine sample, blood sample, saliva, etc. (0054)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a buccal sample to detect SNPs of a control sample for comparison to the SNPs in the urine.  The artisan would be motivated to use an easily obtainable sample that would provide the genetic information of the subject whose urine is being analyzed.  The artisan would have a reasonable expectation of success as the artisan would merely be using one known sample containing genetic information in art accepted methods of detecting the SNPs. 
Response to Arguments
The response provides no specific arguments to the instant rejection, other than to assert the independent claim is not obvious over the prior art of record. This argument is not persuasive for the reasons of record. Thus the rejection is maintained..
Claim 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush (Forensic Science International (2008, volume 174, pages 111-119), Castella ( IN J Leg Med (2006) volume 120, pages 67-72), Kakoai (J Forensic Sci (January 2013) volume 58, pages 21-28), Li (Ann NY Academy Science(2006) volume 1075, pages 144-147), Gabriel and Ziaugra (Current protocols in Human genetics (2004) pages 2.12.1-2.12.16)  as applied to claims 1-2, 5, 21, 27, 31, 35, 38, 40, 41, 43, 45, 47above, and further in view of Akutsu ( In J Legal Med (2010) volume 124, pages 493-498) and Soukos (Forensic Science International (2000) volume 114, pages 133-138).

While Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  teaches detection of SNPs to identify urine from the subject of origin or not from origin..  Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  do not specifically teach   detection of statherin, alpha-amylase, and lysozyme indicate the presence of saliva in the urine.
However, Akutsu teaches, “Statherin is a low molecular-weight phosphoprotein secreted from the parotid gland. Statherin mRNA was previously reported to be a useful marker for mRNA-based saliva identification. In this study, applicability of ELISA detection of statherin for forensic identification of saliva was investigated. The specificity and sensitivity of ELISA for detection of statherin were compared with those of ELISA for α-amylase and the Phadebas® amylase test. Statherin was specifically detected in saliva but not in other body fluids. In addition, statherin was successfully detected in aged saliva stains, mixed body fluids–saliva stains, and simulated casework samples. On the other hand, although ELISA for α-amylase showed higher sensitivity than ELISA for statherin, it was not specific enough to identify saliva. The Phadebas® amylase test also showed positive results in other body fluids that are known to have α- amylase activity; however, it is easy to use for screening forensic casework samples. In conclusion, ELISA for detection of statherin developed in this study could be an effective tool for the forensic identification of saliva because of its specificity for saliva among other body fluids.”
Soukos teaches alpha-amylase and lysozyme are components of mucin.

Response to Arguments
The response provides no specific arguments to the instant rejection, other than to assert the independent claim is not obvious over the prior art of record. This argument is not persuasive for the reasons of record. Thus the rejection is maintained..
Claim 48  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush (Forensic Science International (2008, volume 174, pages 111-119), Castella ( IN J Leg Med (2006) volume 120, pages 67-72), Kakoai (J Forensic Sci (January 2013) volume 58, pages 21-28), Li (Ann NY Academy Science(2006) volume 1075, pages 144-147), Gabriel and Ziaugra (Current protocols in Human genetics (2004) pages 2.12.1-2.12.16)  as applied to claims 1, 5, , 21, 27, 31, 35, 38, 40, 41, 43, 45, 47 above, and further in view of Simpson (Journal of Substance Abuse treatment (1997) volume 14, pages 565-572).
The teachings of Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  are set forth above.
While Bush, Castella, Kakoa, Li and Gabriel and Ziaugra  teaches detection of SNPs to identify urine from the subject of origin or not from origin..  Bush, Castella, 
Simpson teaches it is known to regularly test subjects in drug rehabilitation programs for drug use (page 568, 2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain another urine sample from subjects identified as providing samples without genomic DNA, assaying the new sample for the presence of genomic DNA and control DNA as detailed previously and then testing subjects for urine that is not synthetic for drugs and treating subjects having illicit or controlled substances in the urine sample.  The artisan would be motivated to detect illicit or controlled substance use or abuse to properly treat subjects with illicit or controlled substance use or abuse.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to test for illicit or controlled substance use or abuse and treating illicit or controlled substance use or abuse.
Response to Arguments
The response provides no specific arguments to the instant rejection, other than to assert the independent claim is not obvious over the prior art of record. This argument is not persuasive for the reasons of record. Thus the rejection is maintained..
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-5, 18, 19, 21-24, 26-28, 31, 35, 38, 40, 41, 43, 45, 47, and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,3,5,18-20,29,36,38-39,41-42,47,49,105,113,148,166 and 193-194 of copending Application No. 14/752511 in view of Bush (Forensic Science International (2008, volume 174, pages 111-119), Castella ( IN J Leg Med (2006) volume 120, pages 67-72), Kakoai (J Forensic Sci (January 2013) volume 58, pages 21-28), Li (Ann NY Academy Science(2006) volume 1075, pages 144-147), Gabriel and Ziaugra (Current protocols in Human genetics (2004) pages 2.12.1-2.12.16), Held (US PGPUB 2013/0047275), Hubert (US PGPUB 2012/0100996), The International SNP Map working Group ( Nature (2001) volume 409, pages 928-933), Onofri (Forensic Science International (2006) volume 157, pages 23-35), Rabinowitz(US PGPUB 20120270212) , Perez-Rasilla (US PGPUB 20120141450), Akutsu ( In J Legal Med (2010) volume 124, pages 493-498), Soukos (Forensic Science International (2000) volume 114, pages 133-138), Simpson (Journal of Substance Abuse treatment (1997) volume 14, pages 565-572), Meyer (Molecule typing of Blood Cell Antigens (2015) pages 51-70). 
This is a provisional nonstatutory double patenting rejection.
The instant independent claim is drawn to  method of matching a urine sample to a subject comprising: (a) providing a urine sample from a subject; (b) enriching the urine 
The independent claims of ‘511 is drawn to a method of determining if a urine sample obtained from a subject receiving an illegal or controlled substance comprises synthetic urine comprising: (a) providing a urine sample from a human subject receiving an illegal or controlled substance; (b) enriching the urine sample of step (a) for mammalian cells, if present; (c) isolating any genomic DNA from the enriched sample of step (b) using a magnetic bead and ethylenediaminetetraacetic acid (EDTA) to form an isolated genomic DNA test sample; (d) adding to the isolated genomic DNA test sample of step (c) a control DNA to form a control sample or adding the control DNA to the enriched sample of step (b) and then isolating DNA to form a control sample; (e) after 
The claims do ‘511 do not teach detection of SNP alleles by mass distribution.  
However, Li and Gabriel and Ziaugra  teaches the use of MALDI-TOF to detect SNPs  (2.12.1).  Li teaches detection of SNPs in urine from human subjects using MALDI-TOF

Dependent claims are obvious over the teachings of the dependent claims of ‘511 and the art of Bush (Forensic Science International (2008, volume 174, pages 111-119), Castella ( IN J Leg Med (2006) volume 120, pages 67-72), Kakoai (J Forensic Sci (January 2013) volume 58, pages 21-28), Held (US PGPUB 2013/0047275), Hubert (US PGPUB 2012/0100996), The International SNP Map working Group ( Nature (2001) volume 409, pages 928-933), Onofri (Forensic Science International (2006) volume 157, pages 23-35), Rabinowitz(US PGPUB 20120270212) , Perez-Rasilla (US PGPUB 20120141450), Akutsu ( In J Legal Med (2010) volume 124, pages 493-498), Soukos (Forensic Science International (2000) volume 114, pages 133-138), Simpson (Journal of Substance Abuse treatment (1997) volume 14, pages 565-572) based on the logic presented above.
Response to Augments
The response request the ODP rejection be held in abeyance until allowable subject matter is determined.  This argument has been thoroughly reviewed but is not considered persuasive as the presence of an ODP rejection will keep any claims from being allowed.
Summary

	Pusch (Current Pharmaceuticl Design (2005) volume 11, pages 2577-2591) may be of interest in this case.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634